

 
Exhibit 10.1

SECOND AMENDMENT TO
FORBEARANCE AGREEMENT AND
AMENDMENT TO CREDIT AGREEMENT


This Second Amendment to Forbearance Agreement and Amendment to Credit Agreement
(the “Second Amendment”), dated as of December 18, 2008, is among SEMGROUP
ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the
Guarantors (as defined in the Credit Agreement referred to below) party hereto
(collectively, the “Guarantors”) WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line
Lender under the Credit Agreement referred to below and the Lenders signatory
hereto.


R E C I T A L S:


A. The Borrower, the Administrative Agent and certain lenders that are parties
thereto (the “Lenders”) entered into that certain Amended and Restated Credit
Agreement dated as of February 20, 2008 (as amended, modified, supplemented and
waived from time to time, the “Credit Agreement”).
 
B. The Borrower, the Guarantors, the Administrative Agent and certain of the
Lenders entered into that certain Forbearance Agreement and Amendment to Credit
Agreement dated as of September 12, 2008 (as amended, supplemented or modified
from time to time, including without limitation by the First Amendment to
Forbearance Agreement and Amendment to Credit Agreement, dated as of December
11, 2008, among the Borrower, the Guarantors, the Administrative Agent and
certain of the Lenders, the “Forbearance Agreement”), pursuant to which the
Administrative Agent and such Lenders, among other things, agreed to forbear
from exercising their rights and remedies under the Credit Agreement and the
other Loan Documents relating to certain Events of Default as described in the
Forbearance Agreement as amended hereby (the “Existing Events of Default”).
 
C. The Existing Events of Default are continuing.
 
D. The Borrower and the Guarantors have requested that the Administrative Agent
and the Lenders further amend the Forbearance Agreement to, among other things,
extend the Forbearance Period.
 
E. The Administrative Agent and the Lenders have agreed to further amend the
Forbearance Agreement and to enter into this Second Amendment subject to and
upon the terms and conditions set forth herein.
 
NOW, THEREFORE, the parties agree as follows:


1. Definitions.  All capitalized terms used in this Second Amendment which are
not otherwise defined shall have the meanings given to those terms in the Credit
Agreement, as amended by the Forbearance Agreement (after taking into account
the amendments contained herein).
 
2. Amendment to Section 3 of the Forbearance Agreement.  Section 3 of the
Forbearance Agreement is hereby amended by
 
(a) (i) adding the following at the end of clause (i) of subsection (b)
thereof:  “its annual report on Form 10-K with the SEC within the time period
required by the Credit Agreement, the Securities Exchange Act of 1934 or
applicable law, with respect to the Borrower’s fiscal year ended December 31,
2008, or”, (ii) deleting the word “and” at the end of subsection (c) thereof,
(iii) adding the word “and” to the end of subsection (d) thereof and (iv)
inserting the following new subsection (e):
 
(e) any Default or Event of Default arising under Sections 7.16, 7.17 and
8.01(b) as a result of the Borrower’s noncompliance with the financial covenants
set forth in Sections 7.16 and 7.17 for the Borrower’s fiscal quarter ended
December 31, 2008 (the “Covenant Default”); and
 
(b) deleting the words “December 18, 2008” and replacing them with the words
“March 18, 2009.”
 
3. Amendment to Section 5 of the Forbearance Agreement.  Section 5 of the
Forbearance Agreement is hereby amended by deleting such section in its
entirety, and replacing it with the following:
 
                      “5.           Amendment to Section 1.01 of the Credit
Agreement.  Section 1.01 of the Credit Agreement is hereby amended, effective as
of December 12, 2008, by deleting the defined terms “Applicable Rate” and
“Interest Payment Date” in their entirety and replacing them with the following:
 
“Applicable Rate” means, from time to time, (i) with respect to any Base Rate
Loan, 5.0% per annum, (ii) with respect to any Eurodollar Rate Loan, 6.0% per
annum, and (iii) with respect to any commitment fee, 1.0%.
 
“Interest Payment Date” means (i) with respect to Base Rate Loans (including
Swing Line Loans), the last Business Day of each month (commencing September 30,
2008) and (ii) with respect to Eurodollar Rate Loans, the last day of the
Interest Period applicable to each such Loan.”
 
4. Default Rate and Eurodollar Rate Loans During Forbearance Period.  During the
Forbearance Period, (a) the Default Rate shall not apply and (b) Interest
Periods for Eurodollar Rate Loans shall not exceed 30 days and shall not extend
beyond the Forbearance Termination Date.
 
5. Amendment to Section 6 of the Forbearance Agreement.  Section 6 of the
Forbearance Agreement is hereby amended by deleting such section in its
entirety, and replacing it with the following:
 
“6.           Further Amendment to Section 1.01 of the Credit
Agreement.  Section 1.01 of the Credit Agreement is further amended by
 
(a) inserting the following defined terms in their appropriate alphabetical
order:
 
 “First Amendment to Forbearance Agreement” shall mean that certain First
Amendment to Forbearance Agreement and Amendment to Credit Agreement, dated as
of December 11, 2008, among the Borrower, the Guarantors, the Administrative
Agent and certain of the Lenders.
 
“Forbearance Agreement” shall mean that certain Forbearance Agreement and
Amendment to Credit Agreement, dated as of September 12, 2008, among the
Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto, as may be amended from time to time, including, without limitation, by
the First Amendment to Forbearance Agreement and the Second Amendment to
Forbearance Agreement.
 
“Forbearance Fee Letter” means that certain letter agreement, dated September
12, 2008, between the Borrower and the Administrative Agent.
 
“Forbearance Period Effective Date” shall mean the “Effective Date” as defined
in Section 17 of the Forbearance Agreement.
 
“Forbearance Period” shall mean the “Forbearance Period” as defined in Section 3
of the Forbearance Agreement.
 
“Investment Bank” shall mean UBS Securities LLC or an Affiliate thereof retained
by the Borrower to provide recommendations to the Borrower regarding strategic
alternatives for the Borrower, its Subsidiaries and their respective assets.
 
“Second Amendment to Forbearance Agreement” shall mean that certain Second
Amendment to Forbearance Agreement and Amendment to Credit Agreement, dated as
of December 18, 2008, among the Borrower, the Guarantors, the Administrative
Agent and certain of the Lenders.
 
“Transformation Officer” shall mean an individual hired by the Borrower to
oversee the Borrower’s operational and financial transformation, which officer
shall report directly to the Board of Directors of the General Partner.”; and
 
(b) deleting the definition of “Excess Sale Proceeds”.
 
6. Amendment to Section 7 of the Forbearance Agreement.  Section 7 of the
Forbearance Agreement is hereby amended by deleting such section in its
entirety, and replacing it with the following:
 
“7.           Amendment to Article II of the Credit Agreement.  Article II of
the Credit Agreement is hereby amended by:
 
(a) amending Section 2.05(d) in its entirety to read as follows: “Any Net Cash
Proceeds shall be immediately applied (and in any event, within two Business
Days of the receipt thereof) as a mandatory prepayment on the Loans.”;
 
(b) amending Section 2.05(e) in its entirety to read as follows: “Any
Extraordinary Receipts shall be immediately applied (and in any event, within
two Business Days of the receipt thereof) as a mandatory prepayment on the
Loans.”;
 
(c) amending Section 2.05(h) in its entirety to read as follows: “Any net cash
proceeds of an offering of Equity Interests of the Borrower shall be immediately
applied (and in any event, within two Business Days of the receipt thereof) as a
mandatory prepayment of the Term Loan.”; and
 
(d) amending subsection 2.08(a) by adding the following sentence to the end
thereof: “Notwithstanding anything to the contrary contained herein, in no event
shall any Base Rate be lower than 4.0% per annum and in no event shall any
Eurodollar Rate be lower than 3.0% per annum.””
 
7. Amendment to Section 9 of the Forbearance Agreement.  Section 9 of the
Forbearance Agreement is hereby amended by
 
(a) deleting subsection 6.02(n) of the Credit Agreement provided for therein in
its entirety and replacing it with the following text:
 
“(n)           by no later than 5:00 p.m. Eastern time on Tuesday of each week,
a Weekly Flash Report, substantially in the form attached to the Forbearance
Agreement as Exhibit 2, setting forth, among other things, the Borrowers’
Receipts, Operating Disbursements, Non-Operating Disbursements, and Change in
Book Cash (as such terms are used in such Exhibit) for the week ended on the
prior Friday with a comparison of such figures to the amounts for such items set
forth on Schedule 2 to the Forbearance Agreement for such week;” and
 
(b) deleting subsection 6.02(q) of the Credit Agreement provided for therein in
its entirety and replacing it with the following text:  “(q)  [Intentionally
Omitted]”.
 
8. Amendment to Section 11 of the Forbearance Agreement.  Section 11 of the
Forbearance Agreement is hereby amended by deleting such section in its
entirety, and replacing it with the following:
 
“11.           Amendment to Article VII of the Credit Agreement.  Article VII of
the Credit Agreement is hereby amended by:
 
(a) amending Section 7.06(c) of the Credit Agreement by:
 
(i) deleting clause (iv) in its entirety and replacing it with the following
text:  “no Default or Event of Default shall exist prior to or after giving
effect to such sale, other than the Existing Events of Default, the Reporting
Default, the Material Contract Defaults, the Swap Default and the Covenant
Default during the Forbearance Period”;
 
(ii) deleting clause (v) in its entirety and replacing it with the following
text: “the Net Cash Proceeds of such sale shall have been applied to prepay the
Loans as provided in Section 2.05”; and
 
(iii) deleting clause (vi) in its entirety, and renumbering clauses (vii) and
(viii) as clauses (vi) and (vii); and
 
(b) during the Forbearance Period, adding the following Sections 7.20, 7.21 and
7.22:
 
7.20           Disbursements.  Beginning September 27, 2008 and on a weekly
basis thereafter, allow either Total Operating Disbursements and Total
Non-Operating Disbursements as reflected on the Weekly Flash Report provided
pursuant to Section 6.02(n) on a cumulative basis from September 14, 2008, to
vary by greater than fifteen percent (15%) from the Total Operating
Disbursements and Total Non-Operating Disbursements provided for such period set
forth on Schedule 2 to the Forbearance Agreement, unless such variance is a
result of Total Operating Disbursements and/or Total Non-Operating Disbursements
being less than forecasted.
 
7.21           Minimum Liquidity.  Allow the sum of all Ending  Book Cash as
reflected on the Weekly Flash Report provided pursuant to Section 6.02(n) to be
less than the amount set forth on Schedule 2 to the Forbearance Agreement for
the period indicated.”
 
7.22           Receipts.  Beginning with the week ending January 17, 2009 and on
a weekly basis thereafter, allow Total Receipts as reflected on the Weekly Flash
Report provided pursuant to Section 6.02(n) on a cumulative basis from the week
ending December 20, 2008 to vary by greater than fifteen percent (15%) from the
Total Receipts provided for such period set forth on Schedule 2 to the
Forbearance Agreement, unless such variance is a result of the Total Receipts
being greater than forecasted.
 
9. Amendment to Section 12 of the Forbearance Agreement.  Section 12 of the
Forbearance Agreement is hereby amended by deleting the period at the end of the
new Section 8.01(m) provided for therein and inserting the following language as
a continuation of such subsection:
 
“provided, that notwithstanding the foregoing, a rejection by SemMaterials, L.P.
of the Terminalling and Storage Agreement shall not constitute an Event of
Default during the Forbearance Period so long as the payment due thereunder (as
modified by the Agreed Order Regarding Motion by SemGroup Energy Partners, L.P.
dated September 8, 2008, entered in the Chapter 11 cases of SemGroup L.P. and
its affiliated debtors), in January 2009 is timely received by the Borrower or
the applicable affiliate thereof, it being understood and agreed that (i) any
rejection of a Material Contract other than the Terminalling and Storage
Contract as described in this subsection (m) shall constitute an Event of
Default, subject to the 5-day renegotiation and/or replacement period described
above, and (ii) any rejection of such Terminalling and Storage Agreement as
described in this subsection (m), whether such rejection occurs during or after
the Forbearance Period shall constitute an Event of Default upon the expiration
of the Forbearance Period) (in the case of a rejection occurring during the
Forbearance Period) or, subject to the 5-day renegotiation and/or replacement
period described above, upon such rejection (in the case of a rejection
occurring after the Forbearance Period); or”.
 
10. Amendment to Section 14 of the Forbearance Agreement.  Section 14 of the
Forbearance Agreement is hereby amended by deleting the number “$300,000,000”
and replacing it with the number “220,000,000”.
 
11. Amendment to Section 18 of the Forbearance Agreement.  Section 18 of the
Forbearance Agreement is hereby amended by deleting such section in its entirety
and replacing it with the following:
 
“Effect of Forbearance Termination Date.  Except as expressly set forth in the
Forbearance Agreement (as amended by the First Amendment to Forbearance
Agreement and the Second Amendment to Forbearance Agreement), all amendments to
the Credit Agreement, the terms of the First Amendment to Forbearance Agreement
and the terms of the Second Amendment to Forbearance Agreement and Sections 14,
16, 17(e) (with respect to confidentiality), 19, 20, 21, 22 and 23 of the
Forbearance Agreement shall survive the termination of the Forbearance
Agreement.”
 
12. Amendment to Schedules 1, 2 and 2.01 to the Forbearance
Agreement.  Schedules 1, 2 and 2.01 to the Forbearance Agreement are hereby
amended by deleting such Schedules in their entirety and replacing them with
Schedules 1, 2 and 2.01 hereto, respectively.
 
13. Amendment to Exhibit 1 to the Forbearance Agreement.  Exhibit 1 to the
Forbearance Agreement is hereby amended by deleting such Exhibit in its entirety
and replacing it with Exhibit 1 hereto.
 
14. Continuing Obligations.  During the Forbearance Period:
 
(a) the Borrower shall continue to retain (i) the Investment Bank or another
investment banking firm reasonably acceptable to the Administrative Agent and
the Lenders and (ii) Zolfo Cooper or another advisory and interim management
firm reasonably acceptable to the Administrative Agent and the Lenders, a senior
managing director or equivalent employee of which shall act as Transformation
Officer.
 
(b) the Borrower shall continue to pay all reasonable attorneys’ and financial
advisors’ fees and disbursements incurred in connection with the enforcement and
protection of the Lenders’ rights under the Credit Agreement and the Loan
Documents in accordance with Section 10.04 of the Credit Agreement.
 
15. Conditions to Effectiveness.  This Second Amendment shall be effective on
the date when and if each of the following conditions is satisfied:
 
(a) Execution and Delivery.  The Administrative Agent shall have received a
counterpart of this Second Amendment executed and delivered by the Borrower,
each of the Guarantors, the Administrative Agent, and the Required Lenders.
 
(b) No Default or Event of Default; Accuracy of Representations and
Warranties.  The Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying that, after giving effect to
this Second Amendment, no Default or Event of Default (other than (i) the
Existing Events of Default and (ii) the Reporting Default, the Material Contract
Defaults, the Swap Default and the Covenant Default (as each is defined in the
Forbearance Agreement)) shall exist and each of the representations and
warranties made by the Borrower and the Guarantors in the Forbearance Agreement
and in or pursuant to the Credit Agreement and the other Loan Documents shall be
true and correct in all material respects as if made on and as of the date on
which this Second Amendment becomes effective, except to the extent such
representations and warranties expressly relate to an earlier date.
 
(c) Fees.  The Borrower shall have paid to the Agent for the benefit of the
Lenders who execute and deliver a counterpart of this Second Amendment to the
Administrative Agent by 5:00 p.m. (Eastern Time) on December 22, 2008, a fee
equal to 0.375% of the Aggregate Commitments (after giving effect to the
Revolver Commitment reductions provided for herein) of all of the Lenders
(whether or not party hereto).
 
(d) Expense Reimbursements.  The Borrower shall have paid all reasonable
invoices presented to the Borrower for expense reimbursements (including
reasonable attorneys’ and financial advisors’ fees and disbursements) due to the
Administrative Agent and for the period from and after July 18, 2008, the
Lenders in accordance with Section 10.04 of the Credit Agreement.
 
16. Release.  For purposes of this Section 16, the following terms shall have
the following definitions:
 
“Related Parties” shall mean, with respect to any released party, such party’s
parents, subsidiaries, affiliates, successors, assigns, predecessors in
interest, officers, directors, employees, agents, representatives, attorneys,
financial advisors, accountants and shareholders, if any.
 
“Claims” shall mean  any and all claims, losses, debts, liabilities, demands,
obligations, promises, acts, omissions, agreements, costs, expenses, damages,
injuries, suits, actions, causes of action, including without limitation, any
and all rights of setoff, recoupment or counterclaim of any kind or nature
whatsoever, in law or in equity, known or unknown, suspected or unsuspected,
contingent or fixed.
 
Excluding only the continuing obligations of the Lenders and the Administrative
Agent under the Credit Agreement, the Loan Documents and this Agreement, the
Borrower and each Guarantor, effective as of the effective date of this Second
Amendment, hereby releases, acquits and forever discharges the Lenders and the
Administrative Agent, and each of them, and their respective Related Parties, of
and from any and all Claims arising out of, related or in any way connected with
the Credit Agreement, the Loan Documents or the transactions contemplated by any
thereof, including, without limitation, any action or failure to act, prior to
the effective date of this Second Amendment, in response to or otherwise in
connection with the events or circumstances arising under or otherwise related
to the Credit Agreement, the Loan Documents or any Defaults or Events of Default
occurring under the Credit Agreement or the Loan Documents, in each case to the
extent, and only to the extent, that (i) such Claims arose prior to the
effective date of this Second Amendment, (ii) such Claims result or derive from
actions taken or not taken by a releasee in its capacity(ies) as a Lender(s) or
as Administrative Agent under the Credit Agreement or the Loan Documents, and
(iii) such Claims do not result or derive from actions taken or not taken by a
releasee with respect to or in relation to SemGroup, SemCrude L.P.,
SemMaterials, L.P., K.C. Asphalt, L.L.C. or any of their affiliates (other than
the Borrower and the Guarantors).
 
17. Acknowledgement.  The Borrower hereby confirms and acknowledges as of the
date hereof that it is validly and justly indebted to the Administrative Agent
and the Lenders for the payment of all obligations under the Credit Agreement
without offset, defense, cause of action or counterclaim of any kind or nature
whatsoever, and the Loan Parties hereby release the Administrative Agent and the
Lenders from any and all Claims (as defined in Section 16 of this Second
Amendment) other than as provided in Section 16 of this Second Amendment.
 
18. Confirmation of Forbearance Agreement.  Except as amended by this Second
Amendment, all the provisions of the Forbearance Agreement remain in full force
and effect from and after the date hereof, and each Loan Party hereby ratifies
and confirms each Loan Document to which it is a party.  This Second Amendment
shall be limited precisely as written and shall not be deemed (a) to be a
consent granted pursuant to, or a waiver or modification of, any other term or
condition of the Forbearance Agreement or any of the instruments or agreements
referred to therein or (b) to prejudice any right or rights which the
Administrative Agent or the Lenders may now have or have in the future under or
in connection with the Forbearance Agreement or any of the instruments or
agreements referred to therein.  From and after the date hereof, all references
in the Forbearance Agreement to “this Agreement”, “hereof”, “herein”, or similar
terms, shall refer to the Forbearance Agreement as amended by this First
Amendment.  Each of the Borrower and the Guarantors also hereby ratifies and
confirms that the Security Documents remain in full force and effect in
accordance with their terms and are not impaired or affected by this Second
Amendment.
 
19. GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
20. Loan Document.  This Second Amendment shall constitute a Loan Document under
the Credit Agreement, and all obligations included in this Second Amendment
shall constitute Obligations under the Credit Agreement and shall be secured by
the Collateral.
 
21. Counterparts.  This Second Amendment may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
signature page to this Second Amendment by facsimile transmission or electronic
photocopy (i.e. a “.pdf”) shall be as effective as delivery of a manually signed
counterpart.
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed as of the day and year first above written.
 
SEMGROUP ENERGY PARTNERS, L.P.




By: SemGroup Energy Partners GP, L.L.C.
       its General Partner


By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




Guarantors:


SemGroup Energy Partners Operating, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemMaterials Energy Partners, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemGroup Energy Partners, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemGroup Crude Storage, L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemPipe, L.P.
    By:  SemPipe, G.P., L.L.C., its General Partner




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer


SemPipe, G.P., L.L.C.




By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer






Lenders:


Wachovia Bank, National Association,
    as L/C Issuer,
    Swing Line Lender and Lender


By:_/s/ C. Mark Hedrick____________
Name: C. Mark Hedrick
Title: Managing Director




ABN AMRO Bank N.V., as a Lender


By:_____________________________
Name:
Title:




Bank of America, N.A., as a Lender




By:_/s/ John W. Woodiel III _________
Name: John W. Woodiel III
Title: Senior Vice President



 
--
-



 
 

--------------------------------------------------------------------------------

 



The Bank of Nova Scotia, as a Lender




By:_/s/ Ron Dooley     _____________
Name: Ron Dooley
Title: Director






Bank of Scotland PLC, as a Lender




By:_____________________________
Name:
Title:




Blue Ridge Investments LLC, as a Lender




By:_/s/ Dayley W. Misho___________
Name: Dayley W. Misho
Title: Vice President of Finance




BMO Capital Markets Financing Inc., as a Lender




By:_/s/ Richard A. Garcia__________
Name: Richard A. Garcia
Title: Director




Calyon New York Branch, as a Lender




By:_/s/ Alan Sidrane_______________
Name: Alan Sidrane
Title: Managing Director


By:_/s/ Anne G. Shean _____________
Name: Anne G. Shean
Title: Director

 
--
-



 
 

--------------------------------------------------------------------------------

 



Citibank, N.A., as a Lender




By:_/s/ John S. Dowd_______________
Name: John S. Dowd
Title: Managing Director




Fortis Capital Corporation, as a Lender




By: /s/ Casey Lowary                                                          
Name: Casey Lowary
Title: Director


By: /s/ Darrell Holley                                                          
Name: Darrell Holley
Title: Managing Director




Guaranty Bank And Trust Company, as a Lender


By:_/s/ Gail J. Nofoinger_____________
Name: Gail J. Nofoinger
Title: Senior Vice President


Halbis Distressed Opportunities Master Fund LTD, as a Lender




By:_____________________________
Name:
Title:


JPMorgan Chase Bank, N.A., as a Lender


By:_/s/ Phillip D. Martin____________
Name: Phillip D. Martin
Title: Senior Vice President




Lehman Brothers Commercial Bank, as a Lender


By:_____________________________
Name:
Title:




Lehman Commercial Paper, Inc., as a Lender


By:_____________________________
Name:
Title:




GE Business Financial Services, Inc., fka Merrill Lynch Business Financial
Services, Inc., as a Lender


By:_____________________________
Name:
Title:




GE Business Financial Services, Inc., fka Merrill Lynch Business Financial
Services, Inc., as a Lender


By:_____________________________
Name:
Title:




One East Liquidity Master LP, as a Lender




By:_/s/ Nat Klipper                _________
Name: Nat Klipper
Title: Authorized Signatory




One East Partners Master LP, as a Lender




By:_/s/ Nat Klipper                _________
Name: Nat Klipper
Title: Authorized Signatory




Raymond James Bank FSB, as a Lender




By:_/s/ Garrett McKinnon ___________
Name: Garrett McKinnon
Title: Senior Vice President




Royal Bank of Canada, as a Lender




By:_____________________________
Name:
Title:




SunTrust Bank, N.A., as a Lender




By:_/s/ Samuel M. Ballesteros_______
Name: Samuel M. Ballesteros
Title: Senior Vice President




UBS Loan Finance LLC, as a Lender




By:_____________________________
Name:
Title:






Acknowledged:


Wachovia Bank, National Association,
    as Administrative Agent




By:_/s/ C. Mark Hedrick_____________
Name: C. Mark Hedrick
Title: Managing Director









 
--
-



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
FORBEARANCE AGREEMENT AND
AMENDMENT TO CREDIT AGREEMENT




A Default and Event of Default has occurred and is continuing under clause (k)
of Section 8.01 of the Credit Agreement with respect to the General Partner or
may occur with respect to the Qualifying Owners, including as a result of
actions taken by the Red Apple Group, Inc. and/or John A. Catsimatidis,
provided, however, the change of control at the General Partner shall not
prevent any further change of control at the General Partner from constituting
an Event of Default.
 
Defaults and Events of Default have occurred and are continuing under clause (b)
of Section 8.01 of the Credit Agreement (as a result of breaches of Section 6.05
of the Credit Agreement), under clause (c) of Section 8.01 of the Credit
Agreement (as a result of breaches of Section 6.17 of the Credit Agreement) and
under clause (m) of Section 8.01 of the Credit Agreement, due to the termination
of certain provisions of the Omnibus Agreement.
 

 
--
-



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
TO
 
FORBEARANCE AGREEMENT AND
 
AMENDMENT TO CREDIT AGREEMENT
 


 
[The amounts of ending book cash range from $14,500,000 to $21,500,000 on a week
by week basis for the weeks ending December 20, 2008 through March 14, 2009.]
 

 
--
-



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
TO
 
FORBEARANCE AGREEMENT AND
 
AMENDMENT TO CREDIT AGREEMENT
 
Institution
Revolver
 
Term Loan
 
Total Commitment
ABN AMRO
15,400,000.00
 
       17,500,000.00
 
            32,900,000.00
BANK OF AMERICA
18,097,619.05
 
       16,636,904.76
 
            34,734,523.81
BANK OF NOVA SCOTIA
9,166,666.67
 
       10,416,666.67
 
            19,583,333.34
BANK OF SCOTLAND
15,400,000.00
 
       17,500,000.00
 
            32,900,000.00
BLUE RIDGE INVESTMENTS LLC
5,683,333.33
 
         8,601,190.47
 
            14,284,523.80
BMO CAPITAL MARKETS
14,666,666.67
 
       16,666,666.67
 
            31,333,333.34
CALYON NEW YORK BRANCH
18,333,333.33
 
       20,833,333.33
 
            39,166,666.66
CITIBANK
14,666,666.67
 
       16,666,666.67
 
            31,333,333.34
FORTIS CAPITAL CORPORATION
6,233,333.33
 
         7,083,333.33
 
            13,316,666.66
GE BUS FINCL SVC (FKA ML BFS)
7,333,333.33
 
         8,333,333.33
 
            15,666,666.66
GUARANTY BANK AND TRUST
7,333,333.33
 
         8,333,333.33
 
            15,666,666.66
HALBIS DISTRESSED OPPOR MASTER
733,333.33
 
            833,333.33
 
              1,566,666.66
JPMORGAN CHASE
6,233,333.33
 
         7,083,333.33
 
            13,316,666.66
LEHMAN BROTHER COMMERCIAL BANK
10,685,714.28
 
       20,000,000.00
 
            30,685,714.28
ONE EAST LIQUIDITY MASTER LP
1,131,428.57
 
         1,250,000.00
 
              2,381,428.57
ONE EAST PARTNERS MASTER LP
8,951,904.76
 
       10,208,333.34
 
            19,160,238.10
RAYMOND JAMES BANK
14,666,666.67
 
       16,666,666.67
 
            31,333,333.34
ROYAL BANK OF CANADA
14,666,666.67
 
       16,666,666.67
 
            31,333,333.34
SUNTRUST
6,233,333.33
 
         7,083,333.33
 
            13,316,666.66
UBS LOAN FINANCE LLC
6,285,714.28
 
         5,000,000.00
 
            11,285,714.28
WBNA
18,097,619.07
 
       16,636,904.77
 
            34,734,523.84
 
220,000,000.00
 
250,000,000.00
 
470,000,000.00



 

 
--
-



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
TO
 
FORBEARANCE AGREEMENT AND
 
AMENDMENT TO CREDIT AGREEMENT
 
FORM OF FORECAST
 

 
--
-



 
 

--------------------------------------------------------------------------------

 
